[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT SEVEN)
This property is located in the Town of Shelton known as 526 Howe Avenue and was part of the revaluation under the State CT Page 13454 mandate. The gross assessment value of the property is $142,000, with a seventy percent assessment value of $99,400. The plaintiff has filed an appeal from this taxation for the reason that it far exceeded the fair value of the property. The plaintiff claims and overappraisal of $22,000.
This is a commercial building with four units, including one for storage space and one utilized by the owner. The condition of the property appears to be fair to poor. On this appraisal, the critique offered by the defendant's appraiser indicates he used a cost method. However, in each and every case including this one, he failed to submit a written report and relied upon a critique of the plaintiff's appraisal, which was submitted into evidence.
Upon the testimony of the defendant's appraiser he indicated in his testimony that he considered the gross assessment value to be $133,500. The testimony received my the court indicated much structural damage existed and many repairs were needed to elevate the condition of the commercial building.
The court reduces the $142,000 gross assessment value to $130,000, and thereby reduces the seventy percent valuation from $99,400 to $91,000. Therefore, judgement is for the plaintiff for a tax rebate based on a gross assessment value reduction of $12,000 and a seventy percent value reduction of $8,400. Costs and interest of said rebate shall be reduced from future tax bills in accordance with state statute. Said reduction will be from the date of assessment.
Philip E. Mancini, Jr. State Trial Referee